                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        DEXTER E. MCGOWAN,                                 Case No. 18-cv-05556-YGR (PR)
                                                          Petitioner,                          ORDER OF DISMISSAL
                                   5
                                                   v.
                                   6

                                   7        RONALD DAVIS, Warden,
                                                          Respondent.
                                   8

                                   9            Petitioner, a state prisoner, filed this pro se petition for writ of habeas corpus pursuant to

                                  10   28 U.S.C. § 2254. He has paid the full filing fee.

                                  11            Petitioner has filed a previous petition for a writ of habeas corpus with this Court,

                                  12   challenging the same conviction and sentence. See Case No. C 99-20687 JW (PR). On November
Northern District of California
 United States District Court




                                  13   19, 2003, the Court denied the first petition on the merits and issued a judgment. See Dkts. 40, 41

                                  14   in Case No. C 99-20687 JW (PR).

                                  15   I.       DISCUSSION
                                  16            The Court finds the present petition is a second or successive petition attacking the same

                                  17   conviction and sentence as Petitioner’s prior federal habeas petition. A second or successive

                                  18   petition containing new claims may not be filed in the district court unless Petitioner first obtains

                                  19   from the United States Court of Appeals an order authorizing the district court to consider the

                                  20   petition. 28 U.S.C. § 2244(b)(3)(A). Petitioner has not done so. Accordingly, this petition is

                                  21   DISMISSED without prejudice to filing a new habeas action if Petitioner obtains the necessary

                                  22   order.

                                  23   II.      CONCLUSION
                                  24            For the foregoing reasons, the petition is DISMISSED pursuant to 28 U.S.C. § 2244(b).

                                  25            The Clerk of the Court shall close the file.

                                  26            IT IS SO ORDERED.

                                  27   Dated: November 13, 2018                                _____________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  28                                                           United States District Judge
